             Case 8-21-08051-reg            Doc 3       Filed 03/19/21          Entered 03/19/21 08:26:28


                                UNITED STATES BANKRUPTCY COURT
                                     Eastern District of New York
                               NOTE: All documents filed in this matter must be identified by both
                            adversary and bankruptcy case numbers, case chapter and judge's initials.

In re: Diamond Finance Co., Inc                                                       Bankruptcy Case No.: 8−20−71877−reg

Marc Pergament, Chapter 7 Trustee of the Estate of Diamond Finance
Co., Inc.,
                                                    Plaintiff(s),
                                                                                                        Adversary Proceeding No.
−against−                                                                                                       8−21−08051−reg
Auto City International, Inc.
Diamond Cars "R" Us Inc.
Diamond Cars Are Us Inc.
Marcos Benzaquen
John Doe 1− 10
Jacob Benzaquen
                                                        Defendant(s)

                    SUMMONS AND NOTICE OF PRETRIAL CONFERENCE
                          IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to submit a motion or answer to the complaint, which is attached to this
summons, to the Clerk of the Bankruptcy Court within 30 days after the date of issuance of this summons, except that
the United States and its offices and agencies shall submit a motion or answer to the complaint within 35 days.

Address of Clerk:
                                                        United States Bankruptcy Court
                                                        290 Federal Plaza
                                                        Central Islip, NY 11722
At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

Name and Address of Plaintiff's Attorney:
                                                                Thomas J Fleming
                                                                1325 Avenue of the Americas
                                                                New York, NY 10019

If you make a motion, your time to answer is governed by Bankruptcy Rule 7012.

YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint will be
held at the following time and place.


Location:                                                                                  Date and Time:
United States Bankruptcy Court, Long Island Federal Courthouse, 290                        April 21, 2021 at 09:30 AM
Federal Plaza − Room 860, Central Islip, NY 11722


IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT, AND JUDGMENT BY DEFAULT
MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.
                 Case 8-21-08051-reg                   Doc 3     Filed 03/19/21     Entered 03/19/21 08:26:28


Dated: March 19, 2021                                             Robert A. Gavin, Jr., Clerk of the Court



Summons [Summons and Notice of Pretrial Conf. rev. 05/27/2016]
